Case 2:21-cv-02188-JMY Document 1 Filed os/ore. “Page 1 1 of 12
18.44 (Rev. 10720) CIVIL COVER SHEET.

‘The J8 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings 0 or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is requited for: the use ¢ of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM) : .

 

I, (a) PLAINTIFFS DEFENDANTS.
ANDREW PERRONG oe
1667 THE FAIRWAY #131, JENKINTOWN, PA 19046 Caller Identified ; as s Jennifer’
(b) County of Residence of First Listed Plaintiff MONTGOMERY County of Residence of Fitat Listed Defmdéant - “UNK N¢ WN.
(EXCEPT IN U.S, PLAINTIFF CASES) Lins “(IN US: PLAINTIFF CASES ONLY)

NOTE: IN’ LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED. .

 

 

(c) Attomeys (Firm Naine, Address, and Telephone Number) Attomeys fff Known)
ANDREW PERRONG (PRO SE)
1657 THE FAIRWAY #131, JENKINTOWN, PA 49046; 215-794-6957 . : . . :
TE: BASIS OF JURISDICTION {Place an “X" in One Box Only) Il. CITIZENSHIP OF PRINCIPAL PARTIES 7 (Place an XK" it One Box for Plaimyt
meee : . (For Diversity Cases Only). 7. / ... and One Box far Defendant}
E] lL) U.S. Government [x}3 Federal Question PIF .. DEF Ce oe. PTF DEF
Plaintiff (U.S. Government Nata Party) Citizen of This State Cl 1 CL] L Incorporated or Principal Place C 4 CT] 4
: ot , , of Business In This State
a q 2 US. Government L| 4 Diversity Citizen of Another State . a 2 EJ 2° Incorporated avd Principal Place | 5 C] 5
Lt Defendant Undicate Citizenship of Parties in item tft) . : of Business In Another State
Citizen or Subject of a g 3 [J 3 Foreign Nation Lie (]e

 

Foreign Country.

  

IV. NATURE OF SUIT (rice

   
   

    

 
 
  
 
   

 

 

 

 

 

 

 

  
  

 

 

 

   

 

 

   

   
 
     
    
    
  

   

  

 

 

  
 

   

 

   
        
 
     
   
  

 
   

  

 

 

 

 

 

“x” in One Box Onty) De Click here for: Nature of Suit Code Descriptions.
ORESITURE/PENALTY: [oe | BANKRUPTCY: OTHER STATUTES.
119 Insurance PERSONAL INJURY. PERSONAL INJURY {© _]625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
} 7.120 Manne... | 310 Airplane C] 365 Personal Injury - j . of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
j|.130 Milfer Act 315 Airplane Product Product Liability a 690 Other 28 USC 157 = 3729(a))
| 140 Negotiable listrument Liability [_] 367 Health Care/ 406 State Reapportionment
[_] 150 Recovery of Overpayment 320 Assault, Libel & Pharmaceutical 2: PROPERTY: RIGHTS 410 Antitrust
_..- & Enforcement of Judgment Slander Personal Injury: . 820 Copyrights |_| 420 Banks and Banking
151 Medicare Act 330 Federal Employers’ Product Liability 830 Patent E_| 450 Commerce
{52 Recovery of Defaulted Liability [_} 368 Asbestos Personal 835 Patent- Abbreviated  — | 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application — | 470 Racketeer Influenced and
.. (Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
I 153 Recovery of Overpayment Liability PERSONAL PROPERTY [32255 ABOR See ese | $80 Defend Trade Secrets wl 480 Consumer Credit
of Veteran's Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
[_] 160 Stockholders” Suits 355 Motor Vehicie 371 Truth in Lending Act x 485 Telephone Consumer
C] 190 Other Contract. Product Liability CL] 380 Other Personal | 720 Labor/Management SOCIAL SECURTEV 2 Protection Act
195 Contract Product Liability | 360 Other Personal Property Damage Relations 86 HIA (1395ff) 490 Cable/Sat TV
196 Franchise: 703+. Injury CL 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/
Co eget tt | 362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(@)) __ Exchange
Medical Malpractice Leave Act 864 SSID Title XVI |; 890 Other Statutory Actions
: — ELLs TS: ‘PRISONER PE a ee Other Labor Litigation 865 RSI (405(g)) a 891 Agricultural Acts
|] 210 Land c ondemnation 440 Other Gil Rights Habeas Corpus: 791 Employee Retirement 893 Environmental Matiers
[-] 220 Foreclosure. =! P44 Voting 10-0. |_| 463 Alien Detaince Income Security Act EDERAL TAX SUITS == 895 Freedom of Information
230 Rent Lease & Ejectment | ‘442 Exnployment * | 1510 Motions to Vacate 870 Taxes (U.S. Plaintiff Act
240 Torts to Land... 443 Housing? - Sentence or Defendant) 896 Arbitration
245 Tort Product Liability. - Accotnmodations .  E-. | 536 General F] 871 IRS—Third Party 899 Administrative Procedure
CJ 290 All Other Real Property -- | 445 Amer, w/Disabilities -[_. | 535 Death Penalty fe 26 USC 7609 Act/Review or Appeal of
. : Enipioymient . .. Other: 462 Naturalization Application Agency Decision
446 Amer. w/Disabilities -[/ ] 540 Mandamus & Other 465 Other immigration | 950 Constitutionality of
- Other [| 550 Civil Rights Actions State Statutes
448 Education |. | 555 Prison Condition
|} 60 Civil Detainee -
Conditions of
. co, Lt Confinement
V. ORIGIN (Place aa “X" in One Box Only)
1 Original ce Removed from A 3 Remanded from a 4 Reinstated or q 5 Transferred from O 6 Maultidistrict Ol 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (Do nor cite jurisdictional statutes unless diversity}:
TELEPHONE CONSUMER PROTECTION ACT, 47 USS 227, 47 CFR §4.1200

Brief description of cause:
DEFENDANTS CALLED PLAINTIFF IN VIOLATION OF THE TCPA

 

VL CAUSE OF ACTION

 

 

 

 

 

 

VIL REQUESTEDIN = ([] CHECK IF THISIS A CLASS ACTION. DEMAND $ CHECK YES only if demanded in complaint
COMPLAINT: UNDER RULE 23, F.R.Cw,P. 3,000 JURY DEMAND: [x]}¥es []No
VIEL RELATED CASE(S)
(See instructions):
IF ANY ee lnsiruerons); ee DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
os/10/2021 LON = a ee
FOR OFFICE USE ONLY =

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG, JUDGE

 
Case 2:21-cv-02188-JMY Document 1 Filed osmio/24 Page 2 of 12

UNITED STATES DISTRICT COURT: SL ee
FOR THE EASTERN DISTRICT OF PENNSYLVANIA oo

DESIGNATION FORM
(ta be used by counsel or pro se plaintiff to indicate the category of ifie case for the | purpose of assignment 10 0 the appropr iate calendar).

 

Address of Plaintiff: 1657 THE FAIRWAY #131, J EN KINTOWN,, PA. 1 9046
Address of Defendant: “UNKNOWN

 

BY TELEPHPONE CALL TO MY PRIVATE TELEPHONE

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:

Case Number; oe: Co Judge: : _ oo! Date Terminated:

 

: Civil cases are deemed related when Yes i is ansivered to any of the following questions:

d,. Is this éase related to property included i in an neatlier aumbered suit pending or within one year Yes [| Nol |
* previously terthinated action in this court? Q
. 25. Does this case involve the same issué é of fact or grow out of the same transaction as a prior suit Yes [| No
pending or within one year previously terminated action in this court?
3. Does this case involve the validity: ot infringement of a patent already in suit or any earlier Yes [| No

numbered case pending or within one year previously terminated action of this court?

4, 1s this case a second of sticcessive habeas corpus, social security appeal, or pro se civil rights Yes [| No
case filed by the same individual?

T certify that, to rity knowledge, the within case [[] is / [¢] is not related to any case now pending or within one year previously terminated action in
this court except as noted above.

DATE: 05/1 0/2021 Cor wa&e oo PRO S E

AtignseytLarw / Pro Se Plaintiff Attorney LD. # (if applicable)

 

 

CIVIL: Place a v in onie category only)

’ Federal Question Cases: Diversity Jurisdiction Cases:

. Civil Rights- :
., Habeas Corpus + Products Liability - Asbestos
~ Securities Act(s) Cases. All other Diversity Cases

Products Liability

Indemnity Contract, Marine Contract, and All Other Contracts i. Insurance Contract and Other Contracts
FELA: ve 2. Airplane Personal Injury
- Jones Act-Personal Injury 3. Assault, Defamation
.- Antitrust: 4, Marine Personal Injury
. Patent’: 5. Motor Vehicle Personal Injury
Labor- -Mariagement Relations 6. Other Personal Injury (Please specify):
7.
8.
9.

MOOOROOOO =

 

: Social Security Review Casés, (Please specify):
- Allother Federal Question Casés.
(Please specify): TELEPHONE CONSUMER PROTECTION

BIDODOOOROOO =

eo?

 

 

 

: : ARBITRATION CERTIFICATION
“(The effect of this certification is to remove the case from eligibility for arbitration.)

ANDREW PERRONG.

L, > _, cotisel of record or pro se plaintiff, do hereby certify:

[| Pursuant to Local Civil Rule 53.2, § 3c} (25; that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

Relief other than monetary damages is sought.

pare, 05/10/2021 A~sa an OS PRO SE
Attorngyaatelett / Pro Se Plaintiff Attorney .D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F-R.C.P. 38.

 

Civ, 609 (3/2018)

 

 
 

 

Case 2:24-cv-02188-JMY Document 1 Filed 05/10/21. Page 3 of 12.

 
 
 
   
    
  

| IN-THE UNITED STATES DISTRICT COURT
oes ROR THE EASTERN DISTRICT OF PENNSYLVANIA
GASB MANAGEMENT TRACK DESIGNATION FORM
| ANDREW PERRONG "civil ACTION
Se : Caller Identified as “Jennifer . NO:
oe Expense and Delay Reduction Pian of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
>.<) filing the complaint and serve a copy 00 all defendants. (See § 1:03 of the plan set forth on the reverse
-s gide’ of this form.) In the event that a defendant does not agree with the plaintiff regarding said
"designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
"the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
~~ to which that defendant believes the case should be assigned.

‘SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

- Jn accordance with the Civil Justice

a (a) Habeas Corpus _ Cases brought under 28 U.S.C. § 2241 through § 2255. ()

sting review of a decision of the Secretary of Health

- (b) Social Security — Cases Coes ne it F Social Security Benefits. ()

Bs : (c) “a chitcationn S Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )
| 8 : (d) Asbestos — Cases involving claims for personal injury or property damage from
ms. : -. exposure to asbestos, ()

 

s that do not fall into tracks (a) through (d) that are
x and that need special or intense management by
rm for a detailed explanation of special

(a): Special Management — Case
“©. “eomunonly referred to as complex
the court.” (See reverse side of this fo
--amanagement cases.) ()

 

Aue (f). Standard Management ~ Cases that do not fall into any one of the other tracks. lv)

95/10/2021 Andrew Perrong PLAINTIFF PRO SE
Date oe 7 Aer tiey-at aw” Plant POE Attorney for
oes 24 5-791-6957 988-329-0305 ANDYPERRONG @GMAIL.COM

 

 

 

 

 

- Felephone = =Ss=C=<C*~<‘<is~S*é‘@R AX Number E-Mail Address

 
   

 

Civ. 660) 1902

 

 
Case 2:21-cv-02188-JMY Document1- Filed 05/10/21 Page4of12

IN THE UNITED STATES DISTRICT COURT.
FOR THE EASTERN DISTRICT OF PENNSYLVANIA. |

 

 

 

ANDREW PERRONG
1657 THE FAIRWAY #131
JENKINTOWN, PA 19046
Plaintiff ‘
Case No.
VS,
CALLER IDENTIFIED AS “JENNIFER” JURY TRIAL DEMANDED
Defendant.
COMPLAINT

Preliminary Statement

1. Plaintiff Andrew Perrong (“Plaintiff”), brings this action under the Telephone
Consumer Protection Act (““T'CPA”), 47 U.S.C. § 227, a federal statute enacted in response to
widespread public outrage about the proliferation of intrusive, nuisance calling practices. See
Mims v. Arrow Fin. Servs., LLC, 132 8. Ct. 740, 745 (2012).

2. The as-yet unidentified Defendant in this action (“Defendant”), who goes by the
generic name “Jennifer,” and who transmits the caller ID 501-200-4586, sent pre-recorded
message aitomated calls to Plaintiff, which is prohibited by the TCPA.

- 3. The Plaintiff never consented to receive such calls, which were placed to him for
polling purposes.
Parties
4, Plaintiff Andrew Perrong is a Pennsylvania resident, and a resident of this

District.

 
Case 2:21-cv-02188-JMY Document 1 Filed 05/10/21 Page 5 of 12

5. Defendant is unidentified at this time, and is only identified by its caller ID, 501-
200-4586 and the generic name provided on the prerecorded call of “J eninifer.” The Defendant
engages in calling activity into this District, as it did with the Plaintiff. After this complaint is
filed, Plaintiff will make a motion under Fed. R. Civ. P. 26(d)(1) to serve a subpoena on the
carrier(s) for 501-200-4586 to ascertain the identity of the Defendant.

Jurisdiction & Venue

6. The Court has federal question subject matter jurisdiction over these TCPA
claims. Mims v. Arrow Fin. Services, LLC, 132 8. Ct. 740 (2012).

7. Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part of
the events or omissions giving rise to the claim occurred in this District, as the automated calls to
the Plaintiff was placed into this District.

The Telephone Consumer Protection Act

8. In 1991, Congress enacted the TCPA to regulate the explosive growth of the
automated calling industry. In so doing, Congress recognized that “[uJnrestricted telemarketing .
.. can be an intrusive invasion of privacy [.]” Telephone Consumer Protection Act of 1991, Pub.
L. No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. § 227).

The TCPA Prohibits all Automated Calls To Protected Numbers

9, The TCPA makes it unlawful “to make any call (other than a call made for
emergency purposes or made with the prior express consent of the called party) using an
automatic telephone dialing system or an artificial or prerecorded voice ... to any telephone
number assigned to a... paging service, cellular telephone service, specialized mobile radio

service, or other radio common carrier service, or any service for which the called party is

charged for the call.” See 47 U.S.C. § 227(b)(1 (A) aii).

 
Case 2:21-cv-02188-JMY Document 1 Filed 05/10/21 ‘Page6of12

10. Congress singled out these services for special protection either because Congress
realized their special importance in terms of constimer privacy and therefore protected them (as
in the case of cellular phones), or because the numbers ate assigned to séivices, like Me, . : .
Perrong’s VoIP service, for which the called party is charged, thus shifting the cost of automated
or prerecorded telephone calls onto consumers, See Barr v. Am. Ass'n of Pol. Consultants, Inc,
140 S. Ct. 2335, 2363, (2020) (Gorsuch, J. & Thomas, J., concurring in part and dissenting in
var os

il. According to findings by the Federal Communication Commission (“FCC”), the
agency Congress vested with authority to issue regulations implementing the TCPA, such calls
ate prohibited because, as Congress found, automated or prerecorded telephone calls are a
greater nuisance and invasion of privacy than live calls, and such calls can be costly and
inconvenient.

12. The TCPA provides a private cause of action to persons who receive calls in
violation of 47 U.S.C. § 227(b)(1)(A). See 47 U.S.C. § 227(b)(3).

13. This cause of action applies to users of any one of the four protected services
(pager, cellular, specialized mobile radio [i-e. radiotelephony locator beacons or dispatch
systems], or another radio common carrier service [i.e. ship-to-shore or air-to-ground]), or any
service, including residential, VoIP, and landline services, for which the called party is charged
for the call. See Lymn v. Monarch Recovery Mgmt., Inc., 953 F. Supp. 2d 612, 623 (D. Md.
2013).

14. “Non-emergency prerecorded voice or autodialed calls to [the destinations
enumerated in 47 U.S.C. § 227(b)(1)(A)] are permissible only with the prior express consent of

the called party.” This includes political and survey calls. See FCC Enforcement Advisory: Tel.

 
Case 2:21-cv-02188-JMY Document 1 Filed 05/10/21 Page7of12 0.

Consumer Prot. Act Robocall & Text Rules - Biennial Reminder for Pol. Campaigns About
Robocall & Text Abuse, 31 FCC Red. 1940, 1941 n.6 (2016) [hereinafter FCC Advisory} 7
Factual Allegations | a |

15. Defendant is presumably in the business of conducting polling and piovitig 7
associated research services. | |

16. To conduct these polls, Defendant relies on automated calling, :

17. One of the polling strategies used by Defendant involves the use of pre-recorded
calls. | |
The Calls to Mr, Perrong

18. Plaintiff Perrong is a “person” as defined by 47 U.S.C. § 15339).

19, Plaintif? s telephone number is (215) 947-XXXX (the ““Number”).

20. The Number is assigned to a Voice over Internet Protocol (VoIP) telephone
service, which allows for voice calls to be placed over a broadband Internet connection.

21. That Number, which is assigned to a VoIP telephone service, is charged for each
call it receives.

22. The VoIP telephone service for the Number is Anveo.

23. ‘The services charges a ring charge of $0.005 for the provision of Caller ID Name
lookup information for each call placed to the Number, even if the call is not answered.

24. The service also charges a per-minute charge of $0.004 per minute for voice
charges for each minute of talk time, including voicemail time, for each call placed to the

Number.

 
Case 2:21-cv-02188-JMY Document 1. Filed 05/10/21 Page 8 of 12

25. The Number is therefore “assigned toa... service for which the called party is
charged for the call” and any call placed to that number are subject to the restrictions enumerated
in 47 U.S.C. § 227(b)(1 (Ai. | |

26. On at least May 6, 2021 at 6:50 PM, the Plaintiff received a pre-recorded call
from the Defendant with the caller ID 501-200-4586.

27. Around the same time frame, the Plaintiff received calls from similar generic-
sounding entities conducting polling but with whom the Plaintiff did not engage. The Plaintiff
therefore alleges that discovery may reveal more calls from Defendant besides the one listed
herein. | | |

28. The call began with a recorded message indicating that the caller, “Jennifer” was
conducting a survey on “current topics for survey research purposes only” and requested that the
call recipient press “Press 1” if they thought Amazon treats workers fairly, “Press 2” if they

thought Amazon takes advantage of workers, or to “Press 3” if they were unsure.

29. At the conclusion of the call, the caller was not identified.
30. In fact, the entire call was conducted with pre-recorded messages.
31. In addition, the call was conducted using an Automatic Telephone Dialing System

(ATDS) because it would be incongruous for a human to have dialed the call, only to play the
caller pre-recorded automated messages.

32. Moreover, calling back the number 501-200-4586 demonstrates that the call was
placed using an ATDS because it results in a computerized voice answering and playing to the
caller a prerecorded message to leave a message in a general delivery mailbox. This message
does not provide the option to speak with a human.

33. The Plaintiff never provided his consent or requested these cails.

 
Case 2:21-cv-02188-JMY Document 1’, Filed 05/10/21 ‘Page 9 of 12 oe

34. The Plaintiff was charged $0.0320 for the call, : ae ae eS

35. Plaintiff was harmed by these calls. He was eT deprived of legitimate -
use of his phone because his phone line was tied up during the automated call and his privacy |
was improperly invaded. The Plaintiff was charged for the calls. Moreover, these calls injured
Plaintiff because they were frustrating, obnoxious, annoying, wete'a nuisance and disturbed the

solitude of Plaintiff.

Legal Claims

- Count One:
Violation of the TCPA’s Prohibition Against Automated Calling
Via Pre-Recorded Message

36. Plaintiff incorporates the allegations from all previous paragraphs as if fully set
forth herein.
37. The foregoing acts and omissions of Defendant and/or its affiliates, agents, and/or

other persons or entities acting on Defendant's behalf constitute numerous and multiple
violations of the TCPA, 47 USC. § 227, by making calls, except for emergency purposes, to the
telephone number(s) of Plaintiff using an artificial or prerecorded voice.
38. As a result of Defendant 5 ‘and/or its affiliates, agents, and/or other persons or

- " entities acting on Defendant’ s behalf r violations of the TCPA, 47 U.S.C. § 227, Plaintiff is
entitled to an award of $500 in damages for each and every call made to his telephone number

. fot which he is charged for + the call using an artificial or prerecorded voice in violation of the
- statute, Pursuant to > 47 U.S.C. § 227(b)(3)(B).
| 39. Plaintiff is also entitled to and does seek injunctive relief prohibiting Defendant

and/or its affiliates, agents, and/or other persons or entities acting on Defendant’s behalf from

 
Case 2:21-cv-02188-JMY Document 1 Filed 05/10/21. Page 100f12.0-

violating the TCPA, 47 U.S.C. § 227, by making calls, except for emergency purposes, to any
number using an artificial or prerecorded voice in the future. | |

40. The Defendant’s violations were wilful and/or knowing.

. Count Two:
Violation of the TCPA’s Prohibition Against Automated Calling
With an Automatic Telephone Dialing System (ATDS)

41. Plaintiff incorporates the allegations from all previous paragraphs as if fully set
forth herein.

42. The foregoing acts and omissions of Defendant and/or its affiliates, agents, and/or
other persons or entities acting on Defendant’s behalf constitute numerous and multiple
violations of the TCPA, 47 U.S.C. § 227, by making calls, except for emergency purposes, to the
telephone number(s) of Plaintiffusing an ATDS.

43.  Asgsaresult of Defendant’s and/or its affiliates, agents, and/or other persons or
entities acting on Defendant’s behalf’s violations of the TCPA, 47 U.S.C. § 227, Plaintiff is
entitled to an award of $500 in damages for each and every call made to his telephone number
for which he is charged for the call using an ATDS in violation of the statute, pursuant to 47
ULS.C. § 227(b)(3)(B).

44. _ Plaintiff is also entitled to and does seek injunctive relief prohibiting Defendant
and/or its affiliates, agents, and/or other persons or entities acting on Defendant’s behalf from
violating the TCPA, 47 U.S.C. § 227, by making calls, except for emergency purposes, to any
number using an artificial or prerecorded voice in the future. | |

45. | The Defendant’s violations were wilful and/or knowing.

Relief Sought

 

 
Case 2:21-cv-02188-JMY Document 1 Filed 05/10/21. Page 11 of 1

WHEREFORE, Plaintiff requests the following relief :

A. _ Injunctive relief prohibiting Defendant from calling telephone numbers using an.
artificial or prerecorded voice and/or ATDS. oe

B. Because of Defendant’s violations of the TCPA, Plaintiff seeks for himself $500
in damages for each violation or—where such regulations were willfully or
knowingly violated—up to $1,500 per violation, pursuant to 47 U.S.C. §

227(b)(3).

C. Such other relief as the Court deems just and proper.

Plaintiff requests a jury trial as to all claims of the complaint so triable.

Dated: May 10, 2021

AE OPK;
Andrew Perrong
Plaintiff Pro-Se
1657 The Fairway #131
Jenkintown, PA 19046
Phone: 215-791-6957
Facsimile: 888-329-0305
andyperrong@gmail.com

 
*ujeBe - a[2hDe4 aseajq “a]SeM JaWNsUOD-Jsod Wow spew s} edojaaus sti, ¢ 5
4

 

  
 
  

PRESS FIRMLY TO SEAL

Case 2:21-cv-02188-JMY Document1 Filed 05/10/21 Page 12 of 12

PRESS FIRMLY TO SEAL

  

ALMONd

30ddsvawoo
39¥Ls0d sn

 

UNITED STATES
POSTAL SERVICE.

   

 

ee

 

 
    

U.S. POSTAGE

$2.35

PM 1-DAY

18966 0006

Date of sale

ae 05/ 40/24 a
3 06 28
11488693

  

10510154550

 

 

PRIORITY MAIL 1-DAY®

  
  
   
       
   

EXPECTED DELIVERY DAY: 05/11/21

 

C019

 

 

SHIP
TO:

 

sus
int} 601 MARKET ST
*Liry RM 2609
a pul Philadelphia PA 1899-1 kaa.
if + ;

   

2Or]
oa USPS TRAC
de| i
9505 5066 4636 1 1

van a
BL TERR ER ee

PS00001000014

Cristr vurcuivu

OD: 12 1/2x91/2

* Domestic only.

0006

   
     

 

 

From: Andrew Perrong
1657 The Fairway #131
| Jenkintown, PA 19046

To schedule free
Package Pickup,
scan the QR code.

 

USPS.COM/PICKUP

rc—

~

 

PRIORITY MAIL

 

 

 

 

TO: Clerk's Office _
USDC EDPA
601 Market Street ym 2609

Philadelphia, Payeelepai

AV
i

mn?

 

 

 

bs

* For Domestic shipments, the maximum weight is 70 Ibs. For International shipments, the maximum weight is 4 lbs.

This packaging is the property of the U.S. Postal Service® and is provided solely for use in sending Priority Mail® shipments.
Misuse may be a violation of federal law. This packaging is not for resale. EPI4F © U.S. Postal Service; October 2018; All rights reserved.

 

  

 

 
